
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3014
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to provide
		  loan guarantees for the acquisition of health information technology by
		  eligible professionals in solo and small group practices, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Information
			 Technology Financing Act.
		2.Small business health information
			 technology financing programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by redesignating section 44 as section 45 and
			 by inserting the following new section after section 43:
			
				44.Loan guarantees for health information
				technology
					(a)DefinitionsAs used in this section:
						(1)The term health information
				technology means computer hardware, software, and related technology
				that supports the meaningful EHR use requirements set forth in section
				1848(o)(2)(A) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)) and
				is purchased by an eligible professional to aid in the provision of health care
				in a health care setting, including, but not limited to, electronic medical
				records, and that provides for—
							(A)enhancement of continuity of care for
				patients through electronic storage, transmission, and exchange of relevant
				personal health data and information, such that this information is accessible
				at the times and places where clinical decisions will be or are likely to be
				made;
							(B)enhancement of communication between
				patients and health care providers;
							(C)improvement of quality measurement by
				eligible professionals enabling them to collect, store, measure, and report on
				the processes and outcomes of individual and population performance and quality
				of care;
							(D)improvement of evidence-based decision
				support; or
							(E)enhancement of consumer and patient
				empowerment.
							Such term shall not include
				information technology whose sole use is financial management, maintenance of
				inventory of basic supplies, or appointment scheduling.(2)The term eligible professional
				means any of the following:
							(A)A physician (as defined in section 1861(r)
				of the Social Security Act (42 U.S.C. 1395x(r))).
							(B)A practitioner described in section
				1842(b)(18)(C) of that Act.
							(C)A physical or occupational therapist or a
				qualified speech-language pathologist.
							(D)A qualified audiologist (as defined in
				section 1861(ll)(3)(B)) of that Act.
							(E)A qualified medical transcriptionist who is
				either certified by or registered with the Association for Healthcare
				Documentation Integrity, or a successor association thereto.
							(F)A State-licensed pharmacist.
							(G)A State-licensed supplier of durable
				medical equipment, prosthetics, orthotics, or supplies.
							(H)A State-licensed, a State-certified, or a
				nationally accredited home health care provider.
							(3)The term qualified eligible
				professional means an eligible professional whose office can be
				classified as a small business concern by the Administrator for purposes of
				this Act under size standards established under section 3 of this Act.
						(4)The term qualified medical
				transcriptionist means a specialist in medical language and the
				healthcare documentation process who interprets and transcribes dictation by
				physicians and other healthcare professionals to ensure accurate, complete, and
				consistent documentation of healthcare encounters.
						(b)Loan guarantees for qualified eligible
				professionals
						(1)In generalSubject to paragraph (2), the Administrator
				may guarantee up to 90 percent of the amount of a loan made to a qualified
				eligible professional to be used for the acquisition of health information
				technology for use in such eligible professional’s medical practice and for the
				costs associated with the installation of such technology. Except as otherwise
				provided in this section, the terms and conditions that apply to loans made
				under section 7(a) of this Act shall apply to loan guarantees made under this
				section.
						(2)Limitations on guarantee
				amountsThe maximum amount of
				loan principal guaranteed under this subsection may not exceed—
							(A)$350,000 with respect to any single
				qualified eligible professional; and
							(B)$2,000,000 with respect to a single group
				of affiliated qualified eligible professionals.
							(c)Fees(1)The Administrator may impose a guarantee
				fee on the borrower for the purpose of reducing the cost (as defined in section
				502(5) of the Federal Credit Reform Act of 1990) of the guarantee to zero in an
				amount not to exceed 2 percent of the total guaranteed portion of any loan
				guaranteed under this section. The Administrator may also impose annual
				servicing fees on lenders not to exceed 0.5 percent of the outstanding balance
				of the guarantees on lenders’ books.
						(2)No service fees, processing fees,
				origination fees, application fees, points, brokerage fees, bonus points, or
				other fees may be charged to a loan applicant or recipient by a lender in the
				case of a loan guaranteed under this section.
						(d)Deferral periodLoans guaranteed under this section shall
				carry a deferral period of not less than 1 year and not more than 3 years. The
				Administrator shall have the authority to subsidize interest during the
				deferral period.
					(e)Effective
				dateNo loan may be
				guaranteed under this section until the meaningful EHR use requirements have
				been determined by the Secretary of Health and Human Services.
					(f)SunsetNo loan may be guaranteed under this
				section after the date that is 7 years after meaningful EHR use requirements
				have been determined by the Secretary of Health and Human Services.
					(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary for the cost (as
				defined in section 502(5) of the Federal Credit Reform Act of 1990) of
				guaranteeing $10,000,000,000 in loans under this section. The Administrator
				shall determine such program cost separately and distinctly from other programs
				operated by the
				Administrator.
					.
		3.RegulationsExcept as otherwise provided in this Act or
			 in amendments made by this Act, after an opportunity for notice and comment,
			 but not later than 180 days after the date of the enactment of this Act, the
			 Administrator shall issue regulations to carry out this Act and the amendments
			 made by this Act.
		
	
		
			Passed the House of
			 Representatives November 18, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
